EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 11 January 2021.

The application has been amended as follows: 

Do not enter Specification amendment dated 20 December 2021 for being noncompliant as not all changes were properly marked

Specification dated 21 August 2018, page 5, line 21, replace “according to” with
--taken along line 12-12 of--

Claim 13, line 9, after “bottom” insert
--, a peripheral rib,--

Claim 13, lines 9-10, replace “, wherein said peripheral sidewall of said containing base ends” with 
--ending with a perimetral end flange and--

Claim 13, lines 10-11, replace “, a perimetral end flange, and a peripheral rib,” with


Claim 18, line 6, delete
[[the containing base consists of a flat bottom and a peripheral sidewall,]]

Claim 18, line 7, replace “being” with
--are--

Claim 18, line 11, after “bottom” insert
--, a peripheral rib,--

Claim 18, lines 11-12, replace “, wherein said peripheral sidewall of said containing base ends” with 
--ending with a perimetral end flange and--

Claim 18, lines 12-13, replace “, a perimetral end flange, and a peripheral rib,” with
--;--

Claim 18, line 19, before “plurality” insert
--a--

Claim 25, line 9, after “bottom” insert
--, a peripheral rib,--

Claim 25, lines 10-11, replace “, wherein said peripheral sidewall of said containing base ends” with 
--ending with a perimetral end flange and--

Claim 25, lines 11-12, replace “, a perimetral end flange, and a peripheral rib,” with
--;--

Claim 25, replace lines 18-19 in their entirety with
--wherein said container further consists of a layer of paint suitable for contact with food products and which is heat-resistant covering at least the inner surface of the containing base and optionally the lid--

Claim 25, replace lines 21-22 in their entirety with
--wherein said container further consists of a layer of heat-insulating and/or moisture absorbent material at least partially lining the lid.--


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: remove line 12-12 from figure 1, add line 12-12 to figure 10, remove line 4-4 from figure 5.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736